IN THE SUPREME COURT OF THE STATE OF DELAWARE

PREFERRED INVESTMENT      §
SERVICES, INC.,           §                        No. 265, 2014
                          §
     Plaintiff Below,     §                        Court Below: Court of
     Appellant,           §                        Chancery of the State of
                          §                        Delaware
     v.                   §
                          §                        C.A. No. 5886-VCP
T & H BAIL BOND, INC.,    §
TED L. PRIDGEN, ROBERT    §
LUBACH, JOANNE M. LUBACH, §
AND MELISSA M. MATARESE, §
JERZY WIRTH AND WIRTH     §
FINANCIAL SERVICES, LLC,  §
                          §
     Defendants Below,    §
     Appellees.           §
                          §

                          Submitted: January 21, 2015
                          Decided:   January 21, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                     ORDER

       This 21st day of January 2015, the Court, upon consideration of the

parties’ briefs and the record on appeal, has concluded that this appeal

should be affirmed on the basis of and for the reasons assigned by the Court

of Chancery in its various Opinions issued in this matter.1


1
 Preferred Inv. Servs., Inc. v. T & H Bail Bonds, Inc., 2013 WL 3934992 (Del. Ch. July
24, 2013); Preferred Invs., Inc. v. T & H Bail Bonds, 2013 WL 6123176 (Del. Ch. Nov.
21, 2013); Preferred Invs., Inc. v. T & H Bail Bonds, 2014 WL 1292362 (Del. Ch. Mar.
       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Court of Chancery is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




25, 2014) (awarding attorney’s fees); Preferred Inv. Servs., Inc. v. T&H Bail Bonds, Inc.,
2014 WL 1650941 (Del. Ch. Apr. 23, 2014) (awarding expert fees).
                                            2